Judith Rogers, Judge, dissenting. I join in the dissenting opinion offered by Judge Mayfield, but I write separately to emphasize one other point. As indicated by Judge Mayfield’s opinion, the appellant’s character for peacefulness was not put in issue by testimony that he “usually did not even carry a knife.” Of further significance, is that this testimony was elicited from appellant on cross-examination. We have recognized that when a witness testifies on direct examination that he has not committed collateral acts of misconduct, that testimony may be contradicted by extrinsic evidence. However, it is also well settled that, when a witness is cross-examined on a matter collateral to the issue being tried, his answer cannot be contradicted by the party putting the question. Kellogg v. State, 37 Ark. App. 162, 827 S.W.2d 166 (1992). Here, the appellant’s testimony about carrying a knife was made in response to questioning by the State on cross-examination. Given the State’s further attempt to clarify that testimony on recross-examination, this case reveals what I consider an improper attempt by the State to impeach by contradiction when it was permitted to impugn that testimony with rebuttal testimony. Pittman, J., joins in this dissent.